Citation Nr: 1009994	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  98-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the Veteran's claim of 
service connection for schizophrenia and determined that new 
and material evidence had not been received sufficient to 
reopen a previously denied claim of service connection for 
organic brain syndrome.  An RO hearing was held on the 
Veteran's claims in January 1999.  A videoconference Board 
hearing was held at the RO in May 2000 before a Veterans Law 
Judge who retired subsequently from the Board.  

In December 2000, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  A review of the claims 
file shows that there was substantial compliance with the 
Board's December 2000 remand.

This matter also is on appeal of a February 2002 rating 
decision which denied the Veteran's claim of service 
connection for a cervical spine disability as secondary to 
organic brain syndrome, schizophrenia, and seizures.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge at the RO in December 2005.  

In June 2006, the Board remanded the Veteran's appeal again 
to the RO/AMC.  A review of the claims file shows that there 
was substantial compliance with the Board's June 2006 remand.

The Board notes that, in a May 1997 rating decision, the RO 
denied the Veteran's application to reopen a previously 
denied claim of service connection for organic brain syndrome 
(characterized as organic residuals of a head injury).  The 
Veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).  In a 
February 2002 Supplemental Statement of the Case, the RO 
essentially reopened the Veteran's previously denied claim of 
service connection for organic brain syndrome and denied this 
claim on the merits.  The Board notes in this regard that it 
does not have jurisdiction to consider a claim that has been 
adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

In March 2009, the Board denied the Veteran's application to 
reopen a previously denied claim of service connection for 
organic brain syndrome (characterized as organic residuals of 
a head injury).  The Board also denied the Veteran's claim of 
service connection for schizophrenia and remanded the claim 
of service connection for a cervical spine disability as 
secondary to organic brain syndrome, schizophrenia, and 
seizures to the RO/AMC.  The Veteran timely appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in September 2009, the Court vacated the Board's March 
2009 decision to the extent that it denied the Veteran's 
service connection claim for schizophrenia.

In a November 2009 Joint Motion for Remand (Joint Motion), 
the Veteran, through his attorney, notified VA that he was 
abandoning his application to reopen a previously denied 
claim of service connection for organic brain syndrome 
(characterized as organic residuals of a head injury).  In 
its September 2009 Order, the Court dismissed the Veteran's 
appeal as to this issue.  Accordingly, this issue is no 
longer before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required on his part.


REMAND

In the Joint Motion, both parties contended that, in its 
March 2009 decision, the Board had failed to apply the 
presumption of service connection to the Veteran's service 
connection claim for schizophrenia.  See Joint Motion for 
Remand dated September 17, 2009, at pp. 2; see also 38 C.F.R. 
§ 3.309 (discussing presumptive service connection).  Citing 
a VA examination report dated in March 2007, both parties 
also contended in the Joint Motion that the Board had failed 
to discuss whether there was evidence in the claims file 
which could support a finding of presumptive service 
connection and, as such, had provided inadequate reasons and 
bases for its March 2009 decision.  Id.

The Board notes in this regard that it reviewed all of the 
evidence in the claims file and all relevant regulations 
prior to promulgating its March 2009 decision.  The Board 
also notes that, although it has an obligation to provide 
adequate reasons and bases in its decisions, there is no 
requirement that all of the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, as both parties should be aware, both the Court and 
the Federal Circuit have held that the Board's analysis 
should focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In its March 2009 decision, when discussing the March 2007 VA 
examination report, the Board noted in part that:

The VA examiner stated that there was not enough 
evidence that the Veteran's reported in-service 
head trauma was severe enough that it resulted in 
his current psychiatric symptoms.  The VA examiner 
concluded that it was less likely than not that the 
Veteran's reported in-service head trauma resulted 
in schizophrenia.  This examiner also stated that, 
although a different VA examiner had concluded in 
2001 that the Veteran's psychiatric disorder 
developed or became apparent during active service, 
"I do not see how that conclusion was made."  
This examiner noted that "there did not appear to 
be any evidence of psychiatric symptoms especially 
symptoms of schizophrenia" when the Veteran was 
examined in October 1969 just prior to his service 
discharge.  This examiner further noted that, 
although there was no evidence of an in-service 
psychiatric symptoms, it was as likely as not that 
the Veteran's psychiatric symptoms "could have 
started within the first year or two following his 
discharge."  The diagnosis was continuous 
paranoid-type schizophrenia.

See Board of Veterans' Appeals (Board) decision dated 
March 17, 2009, at pp. 14-15 (emphasis added).  Citing the 
language highlighted above in the March 2007 VA examination 
report, both parties argued in the Joint Motion that the 
Board had failed to discuss whether the Veteran's psychiatric 
disability was manifested to a degree of 10 percent or more 
within the first post-service year.  See Joint Motion, at 
pp. 2 (citations omitted); see also 38 C.F.R. § 3.309.

The Board fails to see how the VA examiner's March 2007 
statement that "the Veteran's psychiatric symptoms 'could 
have started within the first year or two following his 
discharge'" required remand.  As both parties are no doubt 
aware, it is well settled that speculative medical statements 
do not support a grant of service connection.  In Bloom v. 
West, 12 Vet. App. 185 (1999), the Court found unpersuasive 
the unsupported physician's statement that the Veteran's 
death "could have" been caused by his time as a prisoner of 
war.  In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the 
Court held that evidence favorable to the Veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection.  
Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related to service is too speculative to 
establish the presence of the claimed disorder or any such 
relationship.

The VA examiner's March 2007 statement that the Veteran's 
psychiatric symptoms "could have" begun within the first 
year or two after service, which both parties found 
persuasive enough to be the basis for a Joint Motion for 
Remand, seems a thin reed on which to base remand action.  
First, both parties apparently ignored another statement made 
by the same VA examiner in the same VA examination report in 
March 2007 that "there did not appear to be any evidence of 
psychiatric symptoms especially symptoms of schizophrenia" 
just prior to the Veteran's separation from active service in 
October 1969.  See Board decision dated March 17, 2009, at 
pp. 15.  Second, the VA examiner's March 2007 statement that 
the Veteran's psychiatric symptoms "could have" begun 
within the first year or two after service places this 
opinion squarely within the four corners of cases like Bloom.  
Bloom v.West, 12 Vet. App. 185 (1999).  Third, the VA 
examiner's March 2007 statement that the Veteran's 
psychiatric symptoms "could have" begun within the first 
year or two after service clearly does little more than 
suggest only the possibility that the Veteran's psychiatric 
symptoms could have occurred during the first post-service 
year, placing this opinion squarely within the four corners 
of cases like Stegman.  Stegman v. Derwinski, 3 Vet. App. 228 
(1992).  Fourth, the VA examiner's March 2007 statement that 
the Veteran's psychiatric symptoms "could have" begun 
within the first year or two after service also suggests 
that, although these symptoms could have begun during the 
first post-service year, they also could have begun after the 
first post-service year.  This places the VA examiner's March 
2007 opinion squarely within the four corners of cases like 
Tirpak.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Finally, the Board also raised and dismissed this matter on 
the final page of its March 2009 decision, finding that the 
VA examiner's March 2007 was too speculative to be afforded 
probative weight on the issue of service connection for 
schizophrenia.  See Board decision dated March 17, 2009, at 
pp. 17.  Given the foregoing, the argument in the Joint 
Motion for Remand that the VA examiner's statement that the 
Veteran's psychiatric symptoms "could have" begun within 
the first year or two after service triggered the presumption 
of service connection found in 38 C.F.R. § 3.309 seems at 
odds with the caselaw outlined above in which speculative 
statements by physicians including phrases such as "could 
have" or "may or may not" were found to be unpersuasive 
medical evidence to support a grant of service connection.

Even assuming for the sake of argument only that the VA 
examiner's March 2007 statement that the Veteran's 
psychiatric symptoms "could have" begun within the first 
year or two after service triggered an analysis of the 
presumption of service connection found in 38 C.F.R. § 3.309, 
which the Board contends it did not, there still was no 
harmful error to the Veteran in the Board's alleged failure 
to discuss this presumption in its March 2009 decision.  As 
the Board found in March 2009, there was no objective medical 
evidence that the Veteran's schizophrenia was manifested to a 
degree of 10 percent or more during the first post-service 
year; thus, although this may have been implicit in the 
Board's analysis of the Veteran's claim, the presumption of 
service connection clearly was inapplicable.  See 38 C.F.R. 
§ 3.309.  The Board was not required to consider a regulation 
that clearly was inapplicable to the claim on appeal.  The 
Board found instead in its March 2009 decision that the 
competent persuasive and contemporaneous medical evidence (in 
this case, the Veteran's service treatment records) showed no 
treatment for schizophrenia at any time during his 9 months 
of active service.  The Board also found persuasive the fact 
that the Veteran first was treated for schizophrenia more 
than 21 years after his service separation.  See Board 
decision dated March 17, 2009, at pp. 15.  

It is well settled that, with respect to negative evidence, 
the fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years 
is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the Veteran's entire medical history, including a lengthy 
period of absence of complaints).  Thus, as the Federal 
Circuit has held, any error in the Board's analysis in March 
2009 did not affect the essential fairness of the 
adjudication of the Veteran's service connection claim for 
schizophrenia.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Despite the debatable aspects of the Joint Motion, the Board 
is bound by the Court's September 2009 Order vacating and 
remanding the March 2009 decision.  Because both parties 
disagreed in the Joint Motion with the outcome of the 
Veteran's VA examination in March 2007, and given the length 
of time that has elapsed since that examination, the Board 
finds that, on remand, the RO should schedule the Veteran for 
an up-to-date VA examination which contains the specific 
factual and medical findings requested in the Joint Motion.  
See Joint Motion for Remand, at pp. 2.

The Veteran is advised that failure to report for VA 
examination could result in adverse consequences, including 
the denial of his claims.  38 C.F.R. § 3.655 (2009).  The 
Board finally observes that it is the Veteran's 
responsibility to cooperate with VA, including when there is 
a need to have him examined.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his 
representative to identify all VA and non-
VA clinicians who have treated him for low 
back and/or neck problems since his 
service separation.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for appropriate 
examination(s) to determine the nature and 
etiology of his claimed schizophrenia.  
The claims file should be provided to the 
examiner(s) for review.  

Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any current 
schizophrenia, if diagnosed, is related to 
active service or any incident of such 
service.  As requested in the Joint Motion 
for Remand, the examiner(s) also should 
opine whether the Veteran's psychiatric 
symptoms began during active service or 
within the first post-service year (i.e., 
by November 1970).  

The examiner(s) must provide a complete 
rationale for any opinion(s) expressed.  
If it is not possible to provide a 
rationale without resorting to 
speculation, then the examiner(s) should 
state that in the examination report.

3.  Thereafter, readjudicate the claim of 
service connection for schizophrenia.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

